Citation Nr: 0818913	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-12 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Evaluation of Hepatitis C with liver fibrosis, currently 
evaluated as 20 percent disabling. 

2.  Evaluation of degenerative disc disease, L4-S1, with 
spinal stenosis, currently evaluated as 10 percent disabling. 

3.  Evaluation of degenerative joint disease, right knee, 
with residuals of arthroscopic surgery, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to October 
2003.  He also has unverified service from March 1980 to 
October 1980 and from August 1981 to November 1982.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2003 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
granted service connection for hepatitis C with liver 
fibrosis, evaluated as 20 percent disabling; service 
connection was also granted for degenerative disease, L4-S1, 
with spinal stenosis, evaluated as 10 percent disabling; and, 
service connection was granted for degenerative joint 
disease, right knee, with residuals of arthroscopic surgery, 
evaluated as 10 percent disabling.  The veteran perfected a 
timely appeal to that decision.  

The veteran and his wife appeared and offered testimony at a 
hearing before a Decision Review Officer (DRO) at the RO in 
September 2006.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran's hepatitis C with liver fibrosis has not 
been productive of weight loss, hepatomegaly, or 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12-month 
period.  

2.  Degenerative disease, L4-S1, with spinal stenosis, is not 
manifested by muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, forward 
flexion of 60 degrees or less, combined range of motion of 
the thoracolumbar spine of 120 degrees or less, or 
incapacitating episodes; associated neurologic abnormalities 
are not shown.  

3.  Postoperative residuals of the right knee are manifested 
by no more than slight instability.  

4.  Degenerative joint disease of the right knee, with 
residuals of arthroscopic surgery, is productive of 
periarticular pathology productive of pain and minimal 
functional impairment of flexion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for hepatitis C with liver fibrosis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.112, 4.114, 
Diagnostic Code 7354 (2007).  

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease, L4-S1, with spinal stenosis, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5237, 5243 (2007).  

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease, right knee, with residuals of 
arthroscopic surgery have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002& Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5257 (2007).  

4.  Right knee limitation of motion is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5260 (2006); VAOPGCPREC 23-97 (July 1, 
1997); VAOPGCPREC 9-98 (August 14, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in September 2003 from the RO to the veteran 
which was issued prior to the RO decision in December 2003.  
Additional letters were issued in July 2006.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The veteran was 
also afforded VA compensation examinations July 2005 and 
October 2006.  In addition, during the DRO hearing in 
September 2006, the veteran was informed of what the evidence 
must show to establish higher evaluations for hepatitis C 
with liver fibrosis, degenerative disc disease of L4-S1 with 
spinal stenosis, and degenerative joint disease of the right 
knee.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  It also appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  ).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Specifically, by letter dated in March 2006, the veteran was 
informed that ratings were assigned with regard to severity 
from 0 percent to 100 percent, depending on the specific 
disability.  He was also provided supplemental statements of 
the case (SSOCs) in September 2005, December 2006, March 
2007, and February 2008, which reviewed and considered all 
evidence of record.  Therefore, the veteran has been provided 
with all necessary notice regarding his claims.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Regardless, the 
veteran is able to report and understand the elements of the 
disability.  Therefore, Vazquez-Flores is of limited 
applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish higher evaluations for hepatitis C 
with liver fibrosis, degenerative disc disease L4-S1 with 
spinal stenosis, and degenerative joint disease of the right 
knee, given that the veteran has offered testimony at a 
hearing before the DRO at the RO, given that he has been 
provided all the criteria necessary for establishing higher 
evaluations, and considering that the veteran is represented 
by a highly qualified veterans service organization, we find 
that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004).  To that extent that 
there has been any presumed prejudicial preadjudicative 
notice error, if any, it did not affect the essential 
fairness of the adjudication now on appeal.  


II.  Factual background.

By a rating action in December 2003, the RO granted service 
connection for hepatitis C with liver fibrosis, evaluated as 
20 percent disabling; service connection was also granted for 
degenerative disease, L4-S1, with spinal stenosis, evaluated 
as 10 percent disabling; and, service connection was granted 
for degenerative joint disease, right knee, with residuals of 
arthroscopic surgery, evaluated as 10 percent disabling.  

Of record is a medical statement from Dr. Stephen A. 
Harrison, Chief of Hepatology, with the Department of the 
Navy, dated in April 2005, indicating that the veteran has 
been diagnosed with chronic Hepatitis C and moderate liver 
disease; he was seen at the clinic for treatment and 
evaluation for Hepatitis C.  Dr. Harrison noted that the 
veteran's main symptom related to Hepatitis C is fatigue.  It 
was noted that the veteran has grade 3 stage 2 liver disease.  
It was also noted that the veteran completed 48 weeks of 
therapy with Peg-Interferon and Ribavirin in August 2004; he 
responded to therapy as evidenced by a negative viral load 
through treatment completion.  During his treatment, the 
veteran experienced myalgias, xeroderma, insomnia, upper 
extremity numbness and weakness, short term memory loss, 
fatigue, headaches, back and neck pain, irritability, light-
headedness, alopecia, and diarrhea.  Unfortunately, the virus 
returned after completion of therapy and he continues to have 
many of the same side effects.  Dr. Harrison noted that 
thirty percent of patients with Hepatitis C will develop 
cirrhosis.  He also noted that cirrhosis can be complicated 
by the need for a liver transplantation or the development of 
hepatocellular carcinoma.  Therefore, aggressive treatment 
will be needed to slow further progression of the liver 
disease and decrease the chance for development of cirrhosis 
and liver cancer.  

The veteran was afforded a VA examination in July 2005 for 
evaluation of his hepatitis C with liver fibrosis.  The 
veteran indicated that the only symptom that has remained is 
chronic diarrhea for which he takes Imodium.  There was no 
loss of weight; on the contrary, he had gained 40 pounds over 
the past 12 months.  The other symptoms that had remained 
were tiredness and daytime sleepiness.  No incapacitating 
episodes were noted.  No gastrointestinal (GI) symptoms have 
been reported other than diarrhea, which he treats 
successfully with Imodium.  He has gained 40 pounds for the 
past 12 months.  No ascites were noted.  It was observed that 
the veteran is overweight; he weighed 261 pounds.  The 
abdomen was obese.  There was no evidence of portal 
hypertension.  There was no jaundice or palmar erythema.  
However, it was noted that the veteran has spider angioma on 
his face.  There was no evidence of malnutrition and no 
asterixis.  The pertinent diagnosis was Hepatitis C with 
liver fibrosis, and diarrhea secondary to treatment for 
hepatitis C.  

An evaluation of the spine was also conducted in July 2005.  
At that time, the veteran reported pain over the right side 
of the lumbosacral spine off and on.  The veteran indicated 
that the swelling usually lasts a couple of hours and more or 
less depending upon the intensity of the precipitating 
activity.  The veteran described the pain as a burning pain 
radiating to the right lower extremity posteriorly, all the 
way through the great toe.  It is a tingling numbness with a 
slight burning.  The veteran related that the intensity 
depends on the intensity of the activity, but it may go up 
from 5 to 8.  The veteran indicated that the low backache is 
precipitated by standing up long and upon bending over 
steadily or repeatedly; alleviating factors include stopping 
the activity and taking Celebrex.  There was some limitation 
of motion on some functional impairment during the brief 
flare-ups.  The veteran did not use any assistive devices.  
It was noted that the veteran's low back condition had not 
had any affect on his usual occupation or activities of daily 
living.  The frequency of flare-ups depends on the 
precipitating activity, so it varies in 1 month from few 
times and about 30 minutes-1hour.  

On examination, there was increase in lordosis secondary to 
very prominent obese abdomen.  The lumbar spine had a forward 
flexion from 0 degrees to 90 degrees, extension was from 0 
degrees to 30 degrees, lateral flexion was 0 degrees to 30 
degrees, bilaterally, and lateral rotation was 0 degrees to 
30 degrees, bilaterally.  No pain was elicited during range 
of motion.  The veteran had no painful motion, no spasm, no 
weakness, and no tenderness.  There was no muscle spasm or 
guarding severe enough to result in abnormal gait, abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  It was noted that increased lordosis was 
secondary to very obese abdomen.  Patellar deep tendon 
reflexes were normal bilaterally.  Both Achilles tendon 
reflexes were absent (veteran had a residual neuropathy from 
treatment for hepatitis C).  The radiation to the right lower 
extremity comes only during the flare-ups.  Motor examination 
was normal, but decreased during the flare-ups.  X-ray study 
of the lumbar spine revealed spondylolisthesis with 
spondylolysis between L5-S1 and secondary degenerative joint 
disease of L5-S1 disk joint; there was also degenerative 
joint disease in the facet joints at L5-S1.  The pertinent 
diagnoses were grate 1 1/2 spondylolisthesis with spondylolysis 
between Lt S1, with secondary degenerative joint disease of 
L4-L5, L5-S1 lumbosacral spine with radiation to the right 
lower extremity during the flareups.  

Examination of the right knee was conducted in July 2005.  At 
that time, the veteran indicated that the right knee felt 
wobbly, with occasional cracking sounds and pain of variable 
intensity that comes only when he walks fast.  Otherwise, no 
weakness, stiffness, swelling, instability, giving way, 
locking, fatigability, or lack of endurance.  The veteran did 
have decreased endurance with fast ambulation, which might 
cause some knee pain.  The veteran stated that he usually 
exercises, walking his own pace with no pain in the right 
knee; once he stopped the activity, the pain subsides within 
30 minutes.  The veteran did not need any assistive devices, 
including crutches, braces, cane, or corrective shoes.  The 
veteran denied any episodes of dislocation or recurrent 
subluxation.  It was noted that the veteran is a licensed 
nurse; and, the right knee disability has no affect on the 
veteran's usual occupation or activities of daily living.  He 
is careful not to walk too fast, and he reported avoiding 
excessive bending of the right knee when picking up patients.  
The veteran indicated that he is unable to do any jogging, 
running, play tennis, or other activities requiring a lot of 
knee use.  

Range of motion in the right knee was normal.  He had no pain 
on range of motion.  The examiner noted that repetitive 
movement to squatting halfway did not decrease range of 
motion or joint function, but the veteran began to develop 
some discomfort, mild pain on the joint medially after 
repetitive movements, not during the range of motion 
examination.  He had no instability, no weakness, no 
tenderness, and no guarding of movement.  No ankylosis.  X-
ray study of the knees revealed no fracture or dislocation; 
hypertrophic bone reaction was seen in both knees, which was 
more pronounced in the right knee.  The knee joint narrowing 
was obvious on the medial side, which was more advanced in 
the right knee compared to the left.  The pertinent diagnosis 
was postoperative residual, degenerative joint disease, right 
knee; and degenerative joint disease both knees.  

A liver biopsy, performed in January 2006, revealed findings 
of chronic hepatitis C with moderate activity and early 
bridging fibrosis.  

At his personal hearing in September 2006, the veteran 
indicated that, even after receiving a treatment of 
Interferon for his Hepatitis C, he suffered a relapse.  The 
veteran testified that his hepatitis causes fatigue.  The 
veteran indicated that he experiences abdominal pain and 
distress as a result of his Hepatitis C.  He has not lost 
weight recently as a result of his Hepatitis C.  The veteran 
reported problems with back pain, particularly upon waking up 
in the morning; he is only able to use Aspirin for treatment 
of the pain because the doctors are afraid to given him 
anything stronger for fear of causing further liver damage.  
The veteran indicated that the pain started in the lower 
middle back and radiates down to the buttocks and into the 
second and third toe; he also reported some associated 
numbness and tingling.  

On the occasion of another VA joints examination in October 
2006, the veteran noted pain in the right knee at the 
intensity level of 7 on a scale from 0 to 10; he also 
reported weakness, stiffness, swelling and lack of endurance 
in the right knee.  The veteran reported taking over the 
counter Aspirin as needed for pain.  He denied any flare-ups.  
He reported occasional use of a brace.  He denied any 
episodes of dislocation or recurrent subluxation.  It was 
noted that the right knee had no effect on his occupation or 
on his daily activities.  Range of motion in the right knee 
was from 0 degrees to 100 degrees, with pain on flexion from 
45 degrees to 90 degrees; there was no pain on extension from 
90 degrees to 0 degrees.  There was no change in motion upon 
repeated and resisted testing of the right knee, nor was 
there any weakness or tenderness of the right knee.  There 
was no objective evidence of painful motion, edema, effusion, 
or instability of the right knee.  Lachman and McMuray 
testing were both negative.  X-ray study of the knees 
revealed no fracture or dislocation; hypertrophic bone 
reaction was seen in both knees, which was more pronounced in 
the right knee.  The knee joint narrowing was obvious on the 
medial side, which was more advanced in the right knee 
compared to the left.  The pertinent diagnosis was advanced 
degenerative joint disease of the right knee.  

An evaluation of the spine was also conducted in October 
2006.  At that time, the veteran complained of constant and 
sharp pain in the lower back, with stiffness and weakness; he 
described the intensity of the pain as 6 on a scale from 0 to 
10.  He also noted back pain rated as 8 out of 10 on a daily 
basis with bending; such pain will last up to 10 hours and 
ease with ice and rest.  The veteran indicated that the pain 
was located in his lower back and would radiate into the 
right leg to the toes.  The veteran described numbness in his 
feet.  The lumbar spine had a forward flexion from 0 degrees 
to 90 degrees, extension was from 0 degrees to 30 degrees, 
lateral flexion was 0 degrees to 30 degrees, bilaterally, and 
lateral rotation was 0 degrees to 30 degrees, bilaterally.  
It was noted that the veteran had pain on flexion from 70 
degrees to 90 degrees, with no pain from 0 degrees to 70 
degrees.  There was no change in motion upon repeated and 
resisted testing of the spine and no additional limitation 
was noted.  The veteran had no painful motion, no spasm, no 
weakness, and no tenderness.  There was no muscle spasm or 
guarding severe enough to result in abnormal gait, abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  Sensory examination was normal to light 
monofilament touch.  He had normal tone and strength without 
atrophy.  Reflexes were 2+/4 bilaterally.  Lasegue's sign was 
normal.  No episode of incapacitation was noted.  X-ray study 
of the lumbar spine revealed no fracture or dislocation or 
any bone destruction in the lumbosacral spine; there was 
anterior displacement of L5 on S1 indicating a grade one and 
1/2 spondylolisthesis with bilateral spondylolysis.  He had 
moderate degenerative bone spurring in the lumbar spine, 
which was most pronounced in the lower portion of the lumbar 
spine.  The pertinent diagnosis was degenerative disc disease 
and degenerative joint disease of the lumbosacral spine.  

During a clinical visit in August 2007 for evaluation of the 
Hepatitis C, it was noted that a liver biopsy performed in 
January 2006 revealed stage 3 fibrosis, mild steatosis.  The 
assessment was chronic hepatitis C infection, non-response to 
pegylated Interferon/Ribavirin; at this time, no further 
treatment options are available.  It was noted that it was 
important for the veteran to establish/improve diabetes 
mellitus control.  


III.  Legal Analysis-Evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board concludes that the veteran's disabilities have not 
changed and a uniform evaluation is warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

In conjunction with his claims, the veteran was scheduled for 
VA examinations in February 2008, but he failed to report for 
said examinations.  38 C.F.R. § 3.655 (a) and (b) provides 
the following:

(a) General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate. Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.

(b) Original or Reopened Claim or Claim for Increase. When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

The Board finds that since the veteran's claims are an 
original compensation claims, 38 C.F.R. § 3.655(b) is for 
application.  Therefore, because the veteran failed to report 
for his VA examinations, the Board is compelled to evaluate 
the claims on the existing record.  38 C.F.R. § 3.655(b).  

A.  Hepatitis C with liver fibrosis.

The veteran's service-connected hepatitis C with liver 
fibrosis has been assigned a 20 percent disability rating 
pursuant to the provisions of 38 C.F.R. § 4.114, Diagnostic 
Code 7354.  

Under Diagnostic Code 7354 (for hepatitis C), a 20 percent 
rating is assigned for daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly) requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  

A 40 percent is assigned when there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  

A 60 percent rating is assigned when there is daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.

A 100 percent rating is assigned when there is near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under diagnostic code for 
sequelae. (See 38 C.F.R § 4.14).  

Note (2): For purposes of evaluating conditions under 
diagnostic code 7354, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  

The term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  See 38 C.F.R. § 4.112.

Upon review of the medical evidence of record, the Board 
finds that the veteran's disability more closely approximates 
the rating criteria for a 20 percent rating than a 40 percent 
rating under Diagnostic Code 7354.  Specifically, the Board 
finds that the veteran's hepatitis C has not been productive 
of weight loss, hepatomegaly, or incapacitating episodes.  

The record lacks any evidence of minor or substantial weight 
loss.  In fact, on examination in July 2005, it was noted 
that the veteran was overweight.  Although the veteran has 
experienced minor fluctuations in his weight, he has 
ultimately gained weight throughout the pendency of this 
appeal.  Body mass indexes (BMIs) were 37-37 in July 2005.  
In July 2005, he weighed 261 pounds.  No weight loss was 
reported on VA examination in October 2006.  It was noted 
that there was no evidence of malnutrition.  

The medical evidence of record is also absent any indication 
of hepatomegaly or incapacitating episodes.  In July 2005, it 
was noted that there was no jaundice or palmar erythema, but 
the veteran did have spider angioma on his face.  No signs of 
liver disease were reported in October 2006, including no 
findings of jaundice, palmar erythema, or spider angiomata.  
In October 2006, it was noted that the veteran had not had 
any incapacitating episodes, he had no daily weakness and 
malaise, and he was not receiving any medication for his 
hepatitis C.  

In conclusion, the weight of the credible evidence 
demonstrates that the veteran's hepatitis C warrants no more 
than the assigned 20 percent rating at any time during the 
course of the appeal.  The medical evidence of record does 
not demonstrate weight loss, hepatomegaly, or incapacitating 
episodes.  As the preponderance of the evidence is against 
the claim for an increased rating, the "benefit-of-the- 
doubt" rule does not apply, and the claim for an increased 
rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert, 1 Vet. App. at 50.  

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  38 
C.F.R. § 3.321(b) (1).  In this regard, the Board notes that 
the veteran's hepatitis C has not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that it has resulted in marked interference with his 
employment beyond that contemplated by the rating schedule.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating for the disability on appeal pursuant to 38 C.F.R. 
§ 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

B.  Lumbar spine.

In this case, the RO has evaluated the veteran's degenerative 
disease L4-S1 with spinal stenosis as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5237.  

The current evaluation contemplates periarticular pathology 
productive of painful motion.  38 C.F.R. § 4.59 (2007).  It 
is also consistent with slight limitation of motion or 
flexion limited to greater than 60 degrees or the combined 
range of motion reduced to greater than 120 degrees.  In 
order to warrant a higher evaluation, the evidence must 
approximate the functional equivalent of moderate limitation 
of motion or the functional equivalent of flexion to 60 
degrees or less or the combined range of motion to 120 
degrees or less.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 23, 
2003).  As the veteran's claim was filed in September 2003, 
only the amended rating criteria are applicable to this 
claim.  

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows: For unfavorable ankylosis of the entire 
spine (100 percent); For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent); For unfavorable ankylosis 
of the entire cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 percent); For 
forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine (30 
percent); For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis (20 percent); and For forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees, or forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees, or combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or more of the height 
(10 percent). 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (effective from September 
23, 2003).  

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted. Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  

Ranges of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).  

The September 2003 regulation amendments also provide a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as follows: With incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months (60 percent); With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months (40 percent); With 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months (20 
percent); and With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months (10 percent).  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective from September 26, 2003).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

The most probative evidence of record consists of the 
examination reports dated in July 2005 and October 2006.  The 
main complaints pertinent to the veteran's back are of pain, 
with occasional radiation of pain into the right lower 
extremity.  On examination in July 2005, the veteran had a 
normal range of motion in the lower back with no painful 
motion.  He reported no functional impairment of the lumbar 
spine following repetitive movements, and he denied any 
incapacitating episodes.  In addition, there were no muscles 
spasms, weakness, or tenderness in the low back area.  The 
neurologic examination was completely within normal limits.  
In October 2006, the veteran had forward flexion of the spine 
to 90 degrees with pain at 70 degrees; extension to 30 
degrees with no pain; left lateral extension to 30 degrees; 
right lateral extension to 30 degrees; and bilateral lateral 
rotation to 30 degrees.  The neurologic examination was 
completely within normal limits and the examiner noted that 
the examination resulted in negative results for DeLuca 
factors.  The examiner also noted that the veteran had normal 
posture with normal lordosis and kyphosis of the 
thoracolumbar spine.  

In addition, his motion was not affected by pain, fatigue, 
weakness, lack of endurance, or incoordination.  Therefore, 
an evaluation in excess of 10 percent is not warranted for 
functional impairment.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, supra.  Furthermore, the veteran 
demonstrated no muscle spasm, localized tenderness, or 
guarding of his lumbar spine.  

The evidence of record reflects that the veteran has a 
diagnosis of degenerative disc disease.  However, the October 
2006 VA examination report did not report any neurological 
defects, including any bowel and bladder complaints.  
Although the same examination report reflects that the 
veteran complained of radiating pain, on physical 
examination, there was no evidence of any neurologic deficits 
or abnormalities.  Therefore, the Board finds that there is 
no evidence of associated objective neurologic abnormalities 
to be separately evaluated under an appropriate diagnostic 
code.  As for rating the veteran's disability under 
Diagnostic Code 5243 for intervertebral disc disease, the 
Board finds that the evidence of record does not demonstrate 
that the veteran's lumbar spine disability results in 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  As 
such, a disability rating in excess of 10 percent is not 
warranted under Diagnostic Code 5243.  

The evidence shows that the most significant findings related 
to the thoracolumbar spine are degenerative disc disease and 
pain.  The October 2006 VA examination report confirms that 
radiograph images of the veteran's spine show degenerative 
changes.  Although the veteran's disability is currently 
rated by the RO under the provisions of Diagnostic Code 5237 
for lumbosacral strain, the Board finds that as the 
disability is primarily manifested by degenerative arthritis 
and pain, it is more appropriate to rate the disability under 
Diagnostic Code 5242 for degenerative arthritis of the spine.  
In any event, the rating criteria for evaluating disabilities 
of the spine are the same under Diagnostic Codes 5237 and 
5242.  

Moreover, even taking into account any limited motion caused 
by repetition, pain, incoordination, or fatigability, the 
Board finds that an increase to a 20 percent rating is not 
warranted under these Diagnostic Codes.  See 38 C.F.R. 
§§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The October 2006 VA examination report shows that the veteran 
could flex his spine to 90 degrees, but that there was pain 
on motion at 70 degrees.  As such, there is no evidence of 
loss of flexion to between 30 to 60 degrees in order to 
warrant a 20 percent disability rating under Diagnostic Code 
5237 or 5242.  The same examination report shows that the 
veteran had a combined range of motion of the thoracolumbar 
spine of 220 degrees with no evidence of additional 
disability due to DeLuca factors; therefore, the veteran's 
disability is not manifested by the functional equivalent of 
a combined range of motion of 120 degrees or less in order to 
warrant a 20 percent disability rating under Diagnostic Code 
5237 or 5242.  Finally, the October 2006 VA examination 
report does not reflect that the veteran had muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis in order to warrant a 20 percent 
disability rating under Diagnostic Code 5237 or 5242; in 
fact, the examination report reflects that the veteran had 
normal posture, lordosis and kyphosis.  In addition, the VA 
examiner found that pain, incoordination, fatigability, and 
repetition had no impact on the veteran's range of motion or 
functionality.  Therefore, an increased evaluation for this 
reason is not warranted.  See 38 C.F.R. §§ 4.40, 4.45; see 
also DeLuca v. Brown, supra.  As such, the Board finds that a 
disability rating in excess of 10 percent is not warranted in 
the instant case.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  

C.  Right Knee.

The AOJ has assigned a 10 percent evaluation for the knee.  
Unfortunately, the reasoning in the rating documents borders 
on the incomprehensible.  The AOJ used diagnostic code 5257.  
This code contemplates only instability or subluxation.  At 
times, the AOJ implied that the evaluation was based upon 
painful motion, but then reported that he would need moderate 
instability or subluxation to warrant a higher evaluation.  
It is approximately a decade since the General Counsel 
established that instability is to be separately rated from 
limitation of motion.  If the AOJ selects diagnostic code 
5257 and then states that there must be moderate instability 
or subluxation, we must conclude that the AOJ has assigned 
the evaluation based upon the diagnostic code selected.  

Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted where impairment of the knee involves slight 
subluxation or lateral instability.  A 20 percent evaluation 
is warranted where the impairment is moderate, and a 30 
percent evaluation will be assigned where the impairment is 
severe.  

After careful review of the evidentiary record, the Board 
concludes that an evaluation in excess of 10 percent is not 
warranted under the diagnostic code for instability of the 
knee.  The Board acknowledges that the veteran's right knee 
was injured in service, and that she underwent a surgical 
procedure as a result of the injury.  While the veteran has 
continuously complained of the right knee "going out" on him, 
the clinical findings show that the right knee is currently 
stable.  A higher evaluation is not warranted under 
Diagnostic Code 5257, as there is no credible evidence that 
instability is more than mild.  On VA examination in July 
2005, there was no evidence of instability; however, the 
examiner noted that the veteran began to develop some 
discomfort and mild pain on the joint medially after 
repetitive movement.  On examination in October 2006, the 
veteran denied any episodes of dislocation or recurrent 
subluxation.  There was no effusion and no swelling.  The 
medial and lateral collateral ligaments were intact.  No 
instability was noted on examinations in July 2005 or October 
2006; Lachman's and McMurray's tests were normal.  In the 
absence of evidence demonstrating instability of the right 
knee, a higher rating under Diagnostic Code 5257 must be 
denied.  

The Board finds that the veteran is competent to report that 
he has instability.  However, his reports are far less 
credible than the repeated findings by skilled professionals 
that the knee is without instability or laxity.  The more 
probative evidence establishes that the veteran's disability 
does not approximate moderate instability or subluxation.  
Thus, an evaluation in excess of 10 percent is not warranted 
under Diagnostic Code 5257.  

The Board has also considered entitlement to an increased 
evaluation based on other rating criteria.  However, the 
Board has determined that DC 5256, for ankylosis of the knee, 
and 5262, for impairment of the tibia and fibula, do not 
apply as there is no evidence of these conditions in medical 
records.  

Lastly, the Board has considered entitlement to separate 
disability ratings based on limitation of motion (flexion or 
extension) and pain.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  

A review of the record shows that range of motion testing in 
July 2005 shows more than 60 degree of flexion in the right 
knee.  However, during the October 2006 VA examination, the 
veteran complained of weakness, stiffness, swelling and lack 
of endurance in the right knee.  Examination showed full 
extension and flexion limited to 100 degrees.  Flexion was 
functionally limited to 45 degrees due to the onset of pain; 
he noted pain with flexion from 45 to 90 degrees.  

In this case, the veteran has been assigned an evaluation 
under diagnostic code 5257.  However, a separate 10 percent 
evaluation may be assigned for limitation of flexion.  It is 
clear that during the appeal that the veteran has had 
limitation of motion.  There is also evidence that he has 
periarticular pathology and that he has painful motion.  As 
such, a 10 percent evaluation may be assigned under 38 C.F.R. 
§ 4.59.  However, an evaluation in excess of 10 percent for 
limitation of motion or the functional equivalent of 
limitation of motion is not warranted.  The now assigned 10 
percent evaluation contemplates painful motion and limitation 
of flexion to 45 degrees.  In order to warrant a higher 
evaluation, he would have to manifest the functional 
equivalent of limitation of flexion to 30 degrees due to 
factors such as limitation of motion, pain on motion, 
weakness or excess fatigability.  This is not shown and, as 
such, an evaluation greater that 10 percent under DC 5260 is 
not warranted.  Also, a separate evaluation based on 
limitation of extension is not warranted as it is not shown.  

Lastly, the Board notes that an extra-schedular rating under 
38 C.F.R. § 3.321(b) also is not warranted.  There is no 
evidence that the veteran has stopped working solely due to 
right knee impairment.  Additionally, there are no periods of 
hospitalization attributable to the right knee disability.  
As such, this case does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b).  


ORDER

An evaluation in excess of 20 percent for hepatitis C with 
liver fibrosis is denied.  

An evaluation in excess of 10 percent for degenerative disc 
disease, L4-S1, with spinal stenosis, is denied.  

An evaluation in excess of 10 percent for degenerative joint 
disease, right knee, with residuals of arthroscopic surgery 
is denied.  

A separate 10 percent evaluation for right knee limitation of 
flexion is granted subject to the laws and regulations 
controlling the payment of monetary benefits.   



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


